Citation Nr: 1620141	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.

2.  Entitlement to service connection for residuals of a shell fragment wound to the left wrist.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He was awarded a Combat Infantryman's Badge among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 
The issues of entitlement to service connection for a shell fragment wound to the left wrist, a bilateral hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is not due to service or secondary to his service-connected posttraumatic stress disorder or diabetes.  





CONCLUSION OF LAW

The criteria for a grant of service connection for erectile dysfunction, including as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The issue was most recently adjudicated in a January 2012 statement of the case.

VA has fulfilled its duty to assist as to this issue. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period. The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id. Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.
The Veteran's service treatment records are absent complaints, findings or diagnoses of erectile dysfunction during service.  On the clinical examination for separation from service in June 1966, the Veteran's genitourinary system was normal.  Thus, there is no medical evidence that shows that the Veteran suffered from erectile dysfunction during service, nor does the Veteran allege that his erectile dysfunction began in or is directly due to service.  Therefore, service connection on a direct basis is not warranted.

As the Veteran has a diagnosis of erectile dysfunction and has claimed it to be secondary to his service-connected diabetes and/or PTSD, the question that remains is one of nexus.  

In a March 2010 letter, the Veteran's private physician D.C., M.D. stated that the Veteran "has been diagnosed with erectile dysfunction secondary to PTSD from Vietnam and diabetes.  In an April 2010 letter, Dr. C. stated that the Veteran "has been diagnosed with erectile dysfunction secondary to diabetes.  It is very likely that his condition is caused by this."  No further explanation or rationale was provided in support of these opinions.  It appears that the findings may be based at least in part by the history provided for the Veteran.

The Veteran underwent a VA examination in May 2010.  The examiner noted that the Veteran reported the onset of erectile dysfunction in 2008 and that he was diagnosed with diabetes six months prior to the examination in late 2009.  The examination report indicated that endocrine disease is the most likely etiology of erectile dysfunction.  The examiner found that the Veteran's erectile dysfunction etiology is androgenic.  

The examiner opined that "erectile dysfunction was less likely as not (less than 50/50 probability) permanently aggravated by recent onset of DM and PTSD."  In support of his opinion, the examiner provided the following rationale:

"Given Veteran has lower than normal level of testosterone, that would give Veteran severe problems with ED.  Forty percent of all males over the age of 60 have some form of ED with increased symptoms among smokers, fortunately Veteran recently stopped smoking after 49 years.  DM is of recent onset and has been well controlled on medication, note Hgb A1C only 6.3.  DM less likely contributing factor to due to symptoms of ED predated DM and androgenic findings today. Given androgenic findings PTSD to less likely a contributing factor at this time."

The Board finds that the Veteran's private physician's positive nexus opinions in March 2010 and April 2010 lack significant probative value. Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions. See Miller v. West, 11 Vet. App. 345, 348 (1998). In this case, the Veteran's physician did not provide a thorough rationale for his opinions.  Moreover, the conclusions appear to be based in part on inaccurate history provided by the Veteran as evidence shows that the ED predated his finding of Diabetes.

In contrast, the Board finds that the VA examiner's unfavorable opinion, based on a review of the Veteran's claims file and an explanation of the medical etiology of his erectile dysfunction, is highly probative and weighs against the Veteran's claim.  The Board finds particularly persuasive that the VA examiner justified the opinion by discussing the Veteran's specific risk factors for erectile dysfunction and the objective findings of his diabetes testing. Thus the May 2010 VA examiner's opinion is afforded significant probative weight. 

Additionally, although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, concerning secondary causation and aggravation, falls outside the realm of common knowledge of a lay person. In other words, the central question in this case, whether hypertension was caused or aggravated by service or service-connected disability, is a complex medical question, which is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning within the human body. Thus, it is not a question within the competence of a lay person. Because the Veteran's own opinion as to etiology is not competent evidence on this question, the probative value of his opinion is substantially outweighed by the highly probative, unfavorable evidence discussed above. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In summary, the Board finds that the probative evidence weighs against his claim. Specifically, although the Veteran provided two statements from Dr. C. that his erectile dysfunction is secondary to his diabetes and PTSD, no rationale was provided to support this opinion.  Dr. C. did not cite to the Veteran's treatment records or medical literature to substantiate this claim.   In contrast, the VA examiner's negative opinion is more probative as to the issue of causation or aggravation compared to the unsupported statements by the Veteran's physician.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and it is not for application.38 U.S.C.A. § 5107(b). The claim is denied.


ORDER

Service connection for erectile dysfunction, including as secondary to or aggravated by diabetes mellitus and/or PTSD is denied.  


REMAND

Remand is necessary for additional development as to the remaining issues.

With regard to the Veteran's claim of service connection for residuals of a shrapnel wound to the left wrist, the Veteran has provided lay evidence in the form of personal statements and lay witness statements that he currently has a scar on his left wrist as a result of a shrapnel wound in service.  On examination in December 1966, he noted combat experience, but that he had not been wounded.  In other statements it has been indicated that a machine gun exploded causing his wounds.  The Veteran stated that his scar is tender.  Although the Veteran's treatment records are silent for a diagnosis of a scar or other residuals from a shrapnel wound, the Veteran is competent to provide evidence of lay observable symptoms.  Therefore, a VA examination is necessary prior to adjudicating this claim.  

With regard to the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination in May 2010.  The examiner opined that because the Veteran's separation examination did not show hearing loss; therefore, his current hearing loss was not likely due to military service.  

However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Therefore, the Board finds that remand is necessary to obtain an adequate VA opinion.  

Additionally, the examiner opined that the Veteran's tinnitus was associated with his hearing loss but did not offer an opinion on whether it was due to service.  Remand is required for an addendum opinion regarding the etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain any outstanding treatment records.  All attempts to obtain records should be documented in the claims folder.

2. The Veteran shall be afforded a VA examination to determine whether he has a disability due to residuals of a shrapnel wound to his left wrist.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

Based on the examination and review of the record, the examiner should offer an opinion as to whether the Veteran has a disorder of the wrist, including a scar, due to residuals of a shrapnel wound.  If there are signs that the scar may be due to a shrapnel wound those signs should be set out.  If there are signs that it is due to other than a shrapnel wound, that should also be documented.

3. Then, schedule the Veteran for a VA audiology examination to determine the etiology of any hearing loss and tinnitus. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner must consider statements from the Veteran regarding onset of symptoms and the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007). A complete rationale for any opinion expressed should be provided. The examiner must provide the following:

a) Conduct audiology testing to determine the etiology of the Veteran's hearing loss disability, if possible.

b) Opine whether it is at least as likely as not (50 percent probability or higher) that any current hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service. If it is determined that there is another likely etiology for any hearing loss, that should be stated. The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service. 

c) Opine whether the Veteran's tinnitus is etiologically related to service.  

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


